Opinion issued October 21, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-12-01157-CV
                            ———————————
               OFELIA VILLAGRAN GONZALEZ, Appellant
                                         V.
   EMMA GONZALEZ GUTIERREZ, INDIVIDUALLY AND A/N/F OF
            KRISTOPHER GUTIERREZ, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Case No. 2011-32026


                          MEMORANDUM OPINION

      Appellant, Ofelia Villagran Gonzalez, has failed to timely file a brief. See

TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                            2